Citation Nr: 1512186	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran's treatment records include a diagnosis of a rash and neurodermatitis.  Thus, his claim has been expanded to include service connection for a skin disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2009.  The examiner diagnosed the Veteran with neurodermatitis and opined that this condition was not related to Agent Orange exposure.  The Board notes that this opinion is inadequate as the examiner failed to provide a rationale and failed to provide an opinion as to whether the neurodermatitis was related to military service for reasons other than Agent Orange exposure.  

The Board notes that the Veteran submitted a private opinion in August 2014.  The private medical professional did not examine the Veteran but he did review the Veteran's medical records.  The opinion stated that the Veteran's "venous insufficiency with resultant stasis dermatitis is due to the chronic inflammatory nature of exposure to Agent Orange . . ."  Initially, the Board notes that the Veteran is not service-connected for a venous insufficiency condition.  Moreover, the Veteran was diagnosed with stasis dermatitis in December 2005 and VA treatment records noted it resolved in January 2006, which the Board notes is prior to the Veteran's October 2008 service connection claim.  As such, the Board finds that a new VA examination is warranted to determine the current nature, onset, and etiology of any skin disorder found to be present.   

Accordingly, the case is REMANDED for the following action:

1.  Associate pertinent outstanding records of VA treatment dated since March 2010.  If records are unavailable, a negative response should be associated with the claims file. 

2.  Ask the Veteran to identify any private treatment he wishes to be considered in connection with his claim.  Such records should be sought. 

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, onset, and etiology of his skin disorder.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any skin disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All appropriate testing should be undertaken in connection with the examination. 

Based on examination of the Veteran and review of the claims file, the examiner should provide the diagnosis for any skin disorder(s) found to be present.  The examiner should also opine as to whether it is at least as likely as not that any identified skin disorder had its onset in service or is etiologically related to service, to include herbicide exposure in Vietnam. 

The examiner shall consider the August 2014 private medical opinion and the Veteran's condition that he has had a rash of the left leg since Vietnam.  A thorough rationale for all opinions expressed should be set forth in the examination report.  

5.  Readjudicate the appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The Case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


